Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 1 of 12 Page ID #:119


                                                                                ~'tLE~
     DARRELL HALLETT
  1 1024 Bayside Drive, #114
  2 Newport Beach, CA 92660
    (949)933-1132                                                    ~~~~ ACT'9 Phl { ~ f b
  3
     In Pro Per
  4                                                                               ~ ~ H"`v r '

                                                                     :
                                                                     ~ ~a~:..
   5
                                      UNITED STATES DISTRICT COURT
  6
                                     CENTRAL DISTRICT OF CALIFORNIA
  7
  8
   ~~    DARRELL HALLETT                                  Case No. 8:18-cv-01491-DOC-JDEx
 10                   Plaintiff,
                                                          AMENDED COMPLAINT FOR
 11            vs.                                        DAMAGES
 12                                                       UNLIMITED
        ST LIBERTY, LLC; and
 13     G. ROBERT TONEY; and                              JURY TRIAL DEMANDED
 14     ALAN SWIMMER,
                                                         (1)FRAUDULENT
                                                             MISREPRESENTATION
 15                   Defendants.                        (2) BREACH OF CONTRACT
                                                         (3)SPECIFIC PERFORMANCE
 16                                                      (4)BREACH OF GOOD FAITH AND
                                                             FAIR DEALING
 17                                                      (5)INTENTIONAL INFLICTION OF
                                                            EMOTIONAL DISTRESS
 18
 19
        ~ Plaintiff DARRELL HALLETT complains and alleges against Defendants as follows:
 20
 21                                                ~ w ~r~rc+


 22 ~      1) Plaintiff Darrell Hallett, is an individual, at all relevant times residing in Orange
 23            County, California.

 24        2) Defendant St Liberty, LLC is a lending institution organized and existing under the
               laws of the State of Florida, with its principle place of business in Ft. Lauderdale,
 25
               Florida.
 26
           3) Defendant G. Robert Toney, is an individual, at all relevant times residing in Ft.
27             Lauderdale, Florida.
 28 I
                                      AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 2 of 12 Page ID #:120


         4) Defendant Alan Swimmer, is an individual, at all relevant times residing in Ft.
   1
            Lauderdale, Florida.
  2
         5) Plaintiff is informed and believes, and thereon alleges, that each of the Defendants
  3         has conducted business in California. Plaintiff is further informed and believes that
  4         each of the Defendants herein gave consent to, ratified and authorized the acts
  5         alleged herein to each of the remaining Defendants. At all times herein mentioned,
  6         each of the Defendants hereinabove was the agent, servant, employee, partner,
            alter-ego, alder and abettor, co-conspirator, and/or joint venturer of each of the
  7
            remaining Defendants named herein, and were at all times operating and acting
  8
            within the purpose and scope of said agency, service, employment, partnership,
  9
            conspiracy and/or joint venture, and each Defendant has ratified and approved the
 10         acts of each of the remaining Defendants.
 11                                 JURISDICTION AND VENUE
 12     6) Jurisdiction and Venue are proper in this Court because the amount at issue

 13         exceeds this Court's jurisdictional minimum. The County of Orange is where the
            personal property is located, where the transaction took place, and where the
 14
            Defendants' misconduct took place. Defendants transact business in The County of
 15
            Orange, and are within the jurisdiction of this court for purposes of service of
 16         process. The original complaint was removed from the Superior Court, Central
 17        Justice Center, to the United Stated District Court, Central District of California, due
 18        to a related case, number 8:18-cv-00096-DOC-JDEx.

 19                                     FACTUAL BACKROUND
        7) On July 25, 2016, Plaintiff took a loan with private lender St Liberty, LLC, G. Robert
 20
           Toney and Alan Swimmer, and provided his boat, a 2008 Fountain Express Cruiser
 21
           named "Brinley Greyson", Official No. 1229074, as collateral. Under the terms of the
 22
           loan, Defendants agreed to loan Plaintiff $78,000(Seventy Eight Thousand Dollars)
 23        at a fixed annual interest rate of 19.84% with monthly payments of $1,980.26 for 60
 24        months.
 25     8) Under the "Prepayment" terms of the loan Plaintiff was 4allowed to prepay the loan
           in whole or in part at anytime".
 26
27
28
                                 AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 3 of 12 Page ID #:121



        9) On July 16, 2016, the boat was surveyed as "Bristol"(Excellent) condition for this
  1
           loan. This model boat, with all the amenities and accessories, is no longer
  2
            manufactured, extremely rare, and considered a collectors item. The cost of the
  3         boat new was $569,000(replacement value), and there are none similar for sale.
  4      10)PlaintifPs boat, with two bedrooms, galley, head, livingroom, etc., named after his
  5         two children, Brinley and Greyson, now ages 6 and 8, was their full-time home, and

  6         Defendants were aware of this fact from the start. Plaintiffs lease with the Marina
            stated it was alive-aboard (home), and was provided to the Defendant's as a
  7
            condition of the loan.
  8
         11)During the course of the loan, if Plaintiff was one day fate on making a payment, in
  9
            "bad faith" Defendant's attempted to repossess the boat at every opportunity, with
 10         the intent to recover inflated repossession and legal fees.
 11      12)Plaintiff reluctantly paid Defendants over $6,000 in these inflated repossession and
 12         legal fees, above and beyond his monthly payments.
         13)Plaintiff communicated with Defendants routinely to be sure the loan was current,
 13
             however, Defendants were relentless about trying to repossess the boat from the
 14
           start when the loan was first funded. Defendants, without notifying Plaintiff, filed a
 15
           "Sheriff's Arrest" on the boat, in an attempt to collect even more money from Plai
 16         in inflated repossession, and legal fees.
 17      14)Plaintiff finally had enough of Defendants'"bad business practices", and on March
 18         27, 2018, notified Defendants that he was refinancing the loan with "Essex Credit"

 19         his name personally, at 5.47% interest, which was significantly lower than the
            current rate of 19.84% (loan shark rates). Plaintiff's new monthly loan payment
 20
            would only be $570.00 verse the $1,980.26 he currently pays Defendants.
 21
         15)To fund the loan, Essex Credit requested a billing statement to verify the loan hol
 22         and balance owed, however, Defendants refused to provide this information, and
 23         demanded Plaintiff surrender the vessel to them for repossession instead.
 24     16)On March 27, 2018 Plaintiff informed Defendant's that the loan agreement stated

 25        Plaintiff was "allowed to prepay the loan in whole or in part at anytime" and made a
            formal demand to Defendant's that they provide apay-off statement per Essex
 26
            Credit's request, or Plaintiff would take legal action against Defendants.
 27
 28
                                 AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 4 of 12 Page ID #:122



         17)Subsequently, on April 5, 2018, Defendants requested Essex Credit's contact
  1
            information from Plaintiff, and sent them the Payoff amount, and wiring instruction
  2
            directly, for the funding.
  3      18)Defendants provided a Payoff amount through April 23, 2018 of $82,403.18, which
  4         was $5,329.50 higher than the actual Payoff owed because of more unnecessary,
  5         inflated repossession and legal fees.

  6      19)On April 5, 2018, Defendants stated, "If the loan pays off in full, we will move the
            court to release the arrest order. We will also issue a satisfaction of mortgage.
  7
           Please provide a copy of approval letter and indicate timing of survey".
  8
        20)The boat survey was scheduled for April 21, 2018 at 10:00 a.m. The surveyor statE
  9
            he would have the updated survey completed the very same day since he was the
 10         same surveyor that previously surveyed the boat for St Liberty, LLC at the time of
 11         the original loan.
 12     21)When the surveyor arrived on April 21, 2018, so did the Orange County Sheriffs
           Department who denied him access, and seized the vessel at Defendant's request.
 13
            Plaintiff immediately contacted Defendants and stated "I don't know why you did
 14
            that. You were being funded this week" as agreed. Defendants replied "Please
 15
            direct all correspondence to out attorney, Marc Cefalu. I believe you've already
 16         been provided his contact information. Have a nice day!".
 17     22)Plaintiff also emailed Defendants to confirm that the bank was ready to fund the
 18        loan, needed the updated survey, and requested that the surveyor have access to

 19         the boat after it was repossessed, while it was in their possession (Defendants were
            assigned custody of the boat from the Sheriff. Defendants did not respond.
 20
        23)As a direct result of Defendant's actions in repossessing the boat prior to the agreec
 21
           pay-off date of April 23, 2018, Plaintiff was forced to sleep in his car for three weeks
 22         before he found another home for him and his children to live.
 23     24)Plaintiff and his children have suffered chronic nightmares and sleepless nights as
 24         result of their home being taken away by Defendants in such an abrupt and

 25         malicious manner.

 26
 27
 28
                                  AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 5 of 12 Page ID #:123



         25)As allowed under Federal law, Plaintiff wanted to proceed with the refinance before
  1
            the boat went to auction. Again, Plaintiff informed the Defendant's of his intentions,
  2
            and Defendant's finally agreed to let the surveyor inspect it while in their custody.
  3     26)On June 25, 2018, Plaintiff requested the updated payoff. Defendant's provided a
  4        payoff of $111,445.58, which was $29,042.40 higher than the previous payoff only
  5         two months prior. Once again, Plaintiff was being bullied by the Defendants into

  6         paying inflated repossession and legal fees, including a 19.84% interest rate for the
            past few months.
  7
        27)In addition to Defendants providing "high-interest" loans for boats, RV's, and
  8
           airplanes, Defendants sell the repossessed property through their online auction
  9
            company called "National Liquidators.com". Defendants are cognizant of the payor'~
 10         inability to pay these "high-interest" loans. Defendants clearly run a business that is
 11         fraudulent, in providing high-interest loans that the payor cannot afford or lack of
 12                 -pay", and repossessing the property upon imminent default by the payor,
           "ability-to
           so they can make additional money auctioning off the property, and collect inflated
 13
            repossession and legal fees.
 14
        28)On June 29, 2018, Plaintiff informed Defendants he would take legal action for
 15
            breach of contract. Defendants responded "Good Luck!"
 16     29)Plaintiff has made every attempt to negotiate a reasonable settlement with the
 17         Defendants so he can get his boat/home back, however Defendants refuse to
 18         cooperate.

 19     30)Although Defendants have legal representation, on August 20, 2018 Plaintiff
           received a malicious text message from Defendants stating "Looks like your going
 20
            to have to lawyer uQ buddy. In both cases! (Referring to Plaintiff's lawsuit against
 21
            Defendants and Defendants' lawsuit against Plaintiff.
 22                                    FIRST CAUSE OF ACTION
 23                                (Fraudulent Misrepresentation)
 24     31)Plaintiff repeats and re-alleges each and every allegation contained in this

 25        complaint and incorporates the same herein by this reference as though set forth
            herein.
 26
 27
 28
                                  AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 6 of 12 Page ID #:124



         32)At the time St Liberty, LLC, G. Robert Toney, and Alan Swimmer made the above
  1
            representations to Plaintiff regarding the pre-payment terms of the loan, and the
  2
            refinancing of the boat, they intentionally, knowingly and fraudulently
  3         misrepresented and concealed the true facts from Plaintiff. These facts include their
  4         plans to repossess the boat and charge inflated repossession and legal fees.
  5     33)Plaintiff reasonably relied upon the representations of St Liberty, G. Robert Toney,

  6        and Alan Swimmer, to his detriment, in that based on the representations and
            concealment, Plaintiff entered into a written Agreement with Defendants on July 25,
  7
            2016 to take a loan on the boat, and again on March 27, 2018 to refinance the boat.
  8
            Had Plaintiff known the true facts, Plaintiff would never have entered into the
  9
            Agreements with St Liberty, LLC, G. Robert Toney, and Alan Swimmer.
 10     34)As a direct, foreseeable and proximate result of St Liberty, LLC, G. Robert Toney,
 11        and Alan Swimmer's intentional, knowingly and fraudulent misrepresentations and
 12         concealments the facts, Plaintiff has suffered damages in an amount proved at trial,
            but not less than $569,000 plus interest.
 13
        35)In committing the alleged acts, St Liberty, LLC, G. Robert Toney, and Alan
 14
           Swimmer, acted knowingly, willfully and with oppression, fraud and malice. Plaintiff
 15
            is therefore entitled to receive punitive damages in such amount as shall be
 16         determined at trial.
 17                                 SECOND CAUSE OF ACTION
 18                                     (Breach of Contract)

 19     36)Plaintiff repeats and re-alleges each and every allegation contained in this
            complaint and incorporates the same herein by this reference as though set forth
 20
            herein.
 21
        37)The Agreements were valid written contracts between Plaintiff and St Liberty, LLC,
 22        G. Robert Toney, and Alan Swimmer dated July 25, 2016 and March 27, 2018. The
 23         Agreements stated that Plaintiff could "pre-pay" the loan, and would have until April
 24        23, 2018 to pay off the loan. However, St Liberty, LLC, G. Robert Toney, and Alan

 25        Swimmer unilaterally repossessed the boat on April 21, 2018, without warning the
            Plaintiff, in breach of both Agreements.
 26
 27
 28
                                   AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 7 of 12 Page ID #:125



        38)Plaintiff has fulfilled all obligations and complied with all conditions under the
  1
           Agreements dated July 25, 2016 and March 27, 2018.
  2
        39)St Liberty, LLC, G. Robert Toney, and Alan Swimmer breached both Agreements
  3        their unjustified and unexcused failure to perform their obligations as alleged above
  4        in the Agreements dated July 25, 2016 and March 27, 2018, by unilaterally
  5        repossessing the boat on Apri121, 2018 without allowing the Plaintiff to pre-pay the

  6        loan and without warning the Plaintiff.
        40)St Liberty, LLC, G. Robert Toney, and Alan Swimmer's wrongful interference with
  7
           the Agreements, has caused Plaintiff to suffer damages in an amount to be proved
  8
           at trial, but not less than $569,000 plus interest.
  9
        41)In committing the alleged acts St Liberty, LLC, G. Robert Toney, and Alan Sw
 10        acted knowingly, willfully and with oppression, fraud and malice. Plaintiff is therefore
 11        entitled to receive punitive damages in such amount as shall be determined at trial.
 12                                  THIRD CAUSE OF ACTION
                              (Breach of Good Faith and Fair Dealing)
 13
        42)Plaintiff repeats and re-alleges each and every allegation contained in this
 14
           complaint and incorporates the same herein by this reference as though set forth
 15
           herein.
 16     43)Plaintiff and St Liberty, LLC, G. Robert Toney, and Alan Swimmer entered into
 17        written Agreements dated July 25, 2016 and March 27, 2018.
 18     44)St Liberty, LLC, G. Robert Toney, and Alan Swimmer breached these agreements.

 19     45)The foregoing conduct, as alleged of St Liberty, LLC G. Robert Toney, and Alan
           Swimmer violates the California Unfair Competition Law ("UCL"), Cal. Bus. 8~ Prof.
 20
           Code § 17200 et seq. Section 17200 of the Cal. Bus. &Prof. Code prohibits unfair
 21
           competition by prohibiting, inter alia, any unlawful or unfair business acts or
 22        practices.
 23     46)Throughout the course of Plaintiff's current loan on the boat, St Liberty, LLC, G.
 24        Robert Toney, and Alan Swimmer committed acts of unfair competition, as defined

 25        by the UCL, by, among other things, engaging in the acts and practices described
           herein, including but not limited to fraud, and breach of contract, and intentional
 26
 27
 28
                                 AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 8 of 12 Page ID #:126


           infliction of emotional distress, and therefore was substantially injurious to the
  1
           Plaintiff.
  2
        47)St Liberty, LLC, G. Robert Toney, and Alan Swimmer's course of conduct, acts, and
  3         practices in violation of the California laws mentioned in the above paragraph
  4        constitute a separate and independent violation of the UCL. St Liberty, LLC, G.
  5        Robert Toney, and Alan Swimmer's conduct described herein violates the policy or

  6        spirit of such laws or otherwise significantly threatens or harms competition.
        48)As a direct, foreseeable and proximate result of St Liberty, LLC, G. Robert Toney,
  7
           and Alan Swimmer's fraud, breach of contract, intentional infliction of emotional
  8
           distress, and failure to act in good faith, Plaintiff has lost his home, his boat, and the
  9
           use of his them for the past six months.
 10     49)St Liberty, LLC, G. Robert Toney, and Alan Swimmer's breach of duty of good faith
 11        and fair dealing has caused Plaintiff to suffer damages in an amount proved at trial,
 12        but not less than $569,000 plus interest.
        50)In committing the alleged acts, St Liberty, LLC, G. Robert Toney, and Alan
 13
           Swimmer acted knowingly, willfully and with oppression, fraud and malice. Plaintiff
 14
           is therefore entitled to receive punitive damages in such amount as shall be
 15
           determined at trial.
 16                                 FOURTH CAUSE OF ACTION
 17                                    (Specific Performance)
 18     51)Plaintiff repeats and re-alleges each and every allegation contained in this

 19        complaint and incorporates the same herein by this reference as though set forth
           herein.
 20
        52)The CA Civil Code Section 3384, regarding specific performance, states the
 21
           "specific obligation of an obligation may be compelled".
 22     53)Plaintiff and Defendant's made a specifically enforceable, just and reasonable
 23        contracts with adequate consideration under the Agreements dated July 25, 2016
 24        and March 27, 2018.

 25     54)Defendants breached both these Agreements.
        55)Plaintiff has fulfilled all obligations and complied w~h all conditions under the
 26
           Agreements.
 27
 28
                                  AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 9 of 12 Page ID #:127


         56)Plaintiff has acted in good faith.
  1
        57)Plaintiff has the right to recover the boat that has been repossessed for Breach of
  2
            Contract by pre-paying the loan off with another lender as stated in the Agreements.
  3     58)There is an inadequate legal remedy since the boat is unique and a collector's item,
  4         not readily available in the open market, and therefore is subject to an equitable
  5         remedy of specific performance (Flood v. Templeton (1905) 148 C. 374, 378, 83 P.

  6         148; Morrison v. Land(1915) 169 C. 580, 586, 147 P. 259; Sheppard v. Banner
            Food Products(1947)78 C.A.2d 808, 813, 178 P.2d 455; 11 Summary (9th),
  7
            Equity, §21; infra, §§760, 761.)
  8
                                      FIFTH CAUSE OF ACTION
  9                           (Intentional Infliction of Emotional Distress)
 10     59)Plaintiff repeats and re-alleges each and every allegation contained in this
 11         complaint and incorporates the same herein by this reference as though set forth
 12         herein.
        60)The conduct of St Liberty, LLC, G. Robert Toney, and Alan Swimmer, as set forth
 13
            above was so extreme and outrageous that it exceeded the boundaries of human
 14
            morality and ethics, and was beyond pale of conduct tolerated in a civilized society. I~
 15
            This conduct was intended to cause severe emotional distress to Plaintiff and his
 16         children, without compunction, and was done in reckless disregard of the probability
 17         of causing severe emotional distress.
 18     61)As an actual and proximate result of St Liberty, LLC, G. Robert Toney, and Alan

 19         Swimmer's wrongful conduct, Plaintiff and his children have suffered severe and
            continuous, emotional distress, and physical and mental pain and anguish, all to his
 20
            damage in an amount according to proof at the time of trial, but not less than
 21
            $1,000,000 plus interest.
 22     62)St Liberty, LLC, G. Robert Toney, and Alan Swimmer committed the acts alleged
 23         herein maliciously, fraudulently, and oppressively, with the wrongful intention of
 24         injuring Plaintiff, and acted with an improper and evil motive amounting to malice

 25         and in conscious disregard of Plaintiff's rights.
        63)Because the acts taken toward Plaintiff were carried out by St. Liberty, LLC, G.
 26
            Robert Toney, and Alan Swimmer acting in a deliberate, cold, callous, and
 27
 28
                                  AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 10 of 12 Page ID #:128


                 intentional manner in order to injure and damage Plaintiff and his children, Plaintiff
   1
                 is entitled to recover punitive damages from St Liberty, G. Robert Toney, and Alan
   2
                 Swimmer in an amount according to proof.
   3
   4                                                 PRAYER
   5      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

   6          1) Specific performance of the contracts dated July 25, 2016 and March 27, 2018;
                 and/or
   7
             2) For compensatory damages, including but not limited to $569,000 for the
   8
                 replacement value of the boat; and
   9
             3) Damages for emotional distress, pain and suffering, according to proof allowed by
  10             law, but not less that $1,000,000; and
  11         4) For punitive and exemplary damages allowed by law; and
  12         5) For an award to Plaintiff of costs of suit incurred herein and reasonable attorneys'
                 fees; and
  13
             6) For an award of prejudgment and postjudgment interest; and
  14 li
             7) For an award to Plaintiff of such other and further legal and equitable relief as the
  15
                 Court deems just and proper.
  16
  17 ~ Dated: October 9, 2018                              Respectfully Submitted,
  18                                                                                     ~—

  19
                                                            By:
                                                                  DARRELL HALLETT
  20
  21                                       DEMAND FOR JURY TRIAL
 22
 23       Plaintiff hereby requests trial by jury.
 24
 25       Dated: October 9, 2018                            Respectfully Submitted,

 26
                                                            By:
 2~                                                               DAR   ELL HALLETT
 28
                                        AMENDED COMPLAINT FOR DAMAGES
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 11 of 12 Page ID #:129




  1
          1.._'               ~ it . _~~
  2

  3
               I►~uy fr y/ice                ~ •/► ~ `.,..
  4
                                                               ~-
  5
      ~~~~7~~                              in Pro Per
  6   (indicate Plaintiff or Defendant)


  7

  8
                                           UNITED STATES DISTRICT COURT
  9                                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11

 12                            f ~~~~-                                                                ~~
 13                         Plaintiff,
                                                                     ~ PROOF OF SERVICE BY MAIL
 14              vs.

 15

 16     7• ~o~~7~N~ `a~cl
        C
 1~
 18

 19
                            Defendant(s).
 20

 21

 22
          I,        ~jQ~~                          . G~             ,declare as follows:
 23                            (name of erson serving documents)

 24
                My address is                 ~~/~ ,%~,~,1J~~ ~~~`GQ ~ ;
 25
       J~~rc~}~~T~~~                        l~ f [~.~ ~'~~j~                           ,which is located in the
 26
      county where the mailing described below took place.
 27

 28


                                                                      1
      Pro Se Clinic Form                                     Proof of Service
Case 8:18-cv-01491-DOC-JDE Document 16 Filed 10/09/18 Page 12 of 12 Page ID #:130




  1
                   On                    /                ,I served the documents)described as:
                                 date o mailing)
  2

  3
                                                   (list the names of the documents you are mailing)
  4

  5

  6

  7

  8

  9

 f[1l

 11

 12     on all interested parties in this action by placing a true and correct copy thereof in
 13     a sealed envelope, with first-class postage prepaid thereon, and deposited said
 14     envelope in the United States mail at or in                                 P~,[J~ff`.!            o       ~L~ ~~ ,
                                                                                   ~s(city and state of mailing)
 15     addressed to:
         / /~}7Q'.~, ~]`~ ~~.'~~'G(J                        (name)                                                       (name)
 16
        ~7~'(%j~(~~"J`~~~~j~',/~ (address)
        ~                                                                                                                (address)
 17
        ~~ ~fj/~f~~/",~v J~                                  address)                                                    (address)
 Ig                 ~~

                             ~,$~ ~ ~'~ ~'~~~~ (address)                                                                 (address)
 19

 20
                  I declaxe under penalty of perjury that the foregoing is true and correct.
 21

 22     Executed on                A ~I ~~                          at ~~/~p,~27~                       ~p~t J~r9 .
                                         ( ate)                                            (city and state ofsigning)
 23

 24                                                                 (sign

                                                                            ~                                7
 ~~~
                                                                    (print name)
 26

 27

 28


                                                                          2
        Pro Se Clinic Form                                       Proof of Service
